TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00261-CV


                                  Reynaldo Perez, Sr., Appellant

                                                 v.

                                     Brenda S. Perez, Appellee


       FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 20-1095-F425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                              MEMORANDUM OPINION


                  Appellant Reynaldo Perez, Sr., filed a notice of appeal on June 8, 2021, stating

that he seeks to appeal a divorce decree signed by the trial court on May 24, 2021. The clerk’s

record, which was filed in this Court on June 18, 2021, does not contain a signed final divorce

decree or other final order, and we have confirmed with the trial-court clerk that no final decree

has been signed. On July 6, 2021, this Court sent a letter to Mr. Perez asking him to explain how

this Court may exercise jurisdiction over this appeal and warning that the failure to file a

response before July 16, 2021, could result in the appeal being dismissed. To date, no response

has been filed.

                  This Court’s jurisdiction is limited to appeals in which there exists a final

judgment or other appealable order that has been signed by a judge. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001) (explaining that “the general rule, with a few mostly

statutory exceptions, is that an appeal may be taken only from a final judgment”). There is no
signed order or judgment in this case. Therefore, we dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), (c).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Jurisdiction

Filed: August 6, 2021




                                               2